Exhibit 10.14

WOODWARD, INC.

SUMMARY OF EXECUTIVE OFFICER COMPENSATION

The compensation program for executive officers of Woodward, Inc. (the
“Company”) primarily consists of three variable components: base salary, a
potential cash bonus under the Company’s annual Management Incentive Plan
(“MIP”), and cash and equity long-term incentive compensation under the Woodward
2006 Omnibus Incentive Plan (the “2006 Plan”). We also provide other benefits
incident to employment to our employees.

BASE SALARIES

The base salaries for each of the executive officers of the Company (the
“Executive Officers”) for fiscal year 2013, are as follows:

 

Name and Principal Positions

   Base Salary  

Thomas A. Gendron, President and Chief Executive Officer

   $ 760,000   

Robert F. Weber, Jr., Vice Chairman, Chief Financial Officer and Treasurer

   $ 432,000   

Martin V. Glass, President, Airframe Systems

   $ 390,000   

Sagar Patel, President, Aircraft Turbine Systems

   $ 366,000   

Chad R. Preiss, President, Engine Systems

   $ 323,000   

James D. Rudolph, President, Industrial Turbomachinery

   $ 260,000   

A. Christopher Fawzy, Corporate Vice President, General Counsel and Corporate
Secretary

   $ 326,000   

MANAGEMENT INCENTIVE PLAN

The target amounts to be awarded under the MIP for fiscal year 2013 for each of
our Executive Officers, subject to achievement of financial objectives of the
Company, are as follows:

 

Name of Executive Officer

   Target
Amounts as  a
Percentage of
Base Salary  

Mr. Gendron

     100 % 

Mr. Weber

     70 % 

Mr. Glass

     60 % 

Mr. Patel

     60 % 

Mr. Preiss

     60 % 

Mr. Rudolph

     60 % 

Mr. Fawzy

     55 % 

Under the MIP, an Executive officers bonus, if any, would range from anywhere
between a threshold of 40% of the target payout up to a stretch/outstanding
amount of 200% of the target payout based upon the level of performance results
achieved. The payout would be 0% if the performance results are below the
threshold.

LONG TERM INCENTIVE PLAN AWARDS UNDER THE 2006 PLAN

Stock Option Awards

The annual awards of options to purchase shares of Common Stock of the Company
relating to fiscal year 2013 were granted to each of the Executive Officers
under the 2006 Plan on October 1, 2012 with an exercise price based on the
closing price of Woodward’s common stock on The Nasdaq Global Select Market on
October 1, 2012.

 

Name of Executive Officer

   Number
of
Shares  

Mr. Gendron

     142,800   

Mr. Weber

     30,800   

Mr. Glass

     21,800   

Mr. Patel

     23,500   

Mr. Preiss

     21,600   

Mr. Rudolph

     15,900   

Mr. Fawzy

     19,000   



--------------------------------------------------------------------------------

The form of Stock Option Award Agreement under the 2006 Plan, including vesting
provisions, pursuant to which such awards were made, is filed with the Company’s
Annual Report on Form 10-K for the fiscal year ended September 30, 2012, as
Exhibit 10.12.

CASH COMPONENT OF LONG-TERM INCENTIVE PLAN

The Company established a reward target for the cash component of the three-year
long-term incentive plan (“LTIP”) for fiscal 2013-2015 for each Executive
Officer, articulated as a percentage of base pay. Payout targets for the cash
component of the long-term incentive plan are detailed in the following table:

 

Name of Executive Officer

   Cash Target
LTIP Award  as
a % of Base  

Mr. Gendron

     50 % 

Mr. Weber

     40 % 

Mr. Glass

     35 % 

Mr. Patel

     35 % 

Mr. Preiss

     35 % 

Mr. Rudolph

     35 % 

Mr. Fawzy

     25 % 

For purposes of the LTIP, we assess our performance as measured by Return on
Capital and Growth on Net Earnings per Share against the same performance
metrics of the other companies in the S&P Mid Cap 400 over the three-year period
2013-2015. Each performance measurement is worth 50% of the award and each is
measured separately. Payout triggers in relation to our ranking within the S&P
Mid Cap 400 are as follows:

 

Performance

   Payout  

At or above 50th percentile

     50% of target   

At or above 60th percentile

     100% of target   

At or above 75th percentile

     200% of target   

OTHER BENEFITS

Our Executive Officers participate in the same health, welfare and retirement
benefits as does all of our employee membership. This includes a group health
insurance program; life insurance, inclusive of employee life, additional buy-up
employee life, optional spouse life, and optional child life; Accidental Death &
Dismemberment insurance; Long-Term Disability; Woodward Retirement Savings Plan,
inclusive of employee contributions and Company contributions (100% match on the
first 3% of employee contributions, 50% on the next 3% of employee
contributions, capped at a total Company match of 4.5% of base salary); Woodward
Stock Plan after two years’ employment (Company contribution of 5% of base
wages); Retirement Income Plan (Company contribution of 1.5% of eligible wages,
and 0.1% for each year of additional service). The Retirement Income Plan was
frozen as of September 30, 2003, with prior participants grandfathered and
closed to new participants.

All plans are subject to applicable IRS limitations. Supplemental matches and
contributions are made for the Retirement Savings Plan, the Woodward Stock Plan,
and the grandfathered Retirement Income Plan.

Our Executive Officers are also eligible to participate in a deferred
compensation plan, the Executive Benefit Plan (“EBP”). This plan is also
available to other key leaders. Participants are able to defer up to 50% of base
pay, and up to 100% of any incentive payments.



--------------------------------------------------------------------------------

WHERE MORE INFORMATION CAN BE FOUND

Each of the plans and agreements mentioned herein are discussed further annually
in our Notice of Annual Meeting of Shareholders and Proxy Statement as filed
with the Securities and Exchange Commission (“SEC”). Our Proxy Statement can be
found on our website at www.woodward.com and at the SEC’s website at
www.sec.gov.